                                                                                                 E-FILED
                                                                      Tuesday, 30 July, 2019 10:05:48 AM
                                                                           Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS


MICHAEL W. CORAN,                           )
                                            )
                         Plaintiff,         )
                                            )
               v.                           )        Case No. 19-cv-1115-JES-JEH
                                            )
GINO DEVELOPMENT, INC.,                     )
a California corporation, and MENARD        )
INC., a Wisconsin corporation,              )
Individually and d/b/a MENARDS,             )
                                            )
                         Defendants.        )


                                      ORDER AND OPINION
       Now before the Court are the following:

   •   Defendant Menard’s Motion (Doc. 13) to Dismiss and Certify Manufacturer, and

       Plaintiff’s Response (Doc. 16);

   •   Defendant Gino Development’s Motion (Doc. 14) to Dismiss for Failure to State a Claim,

       and Plaintiff’s Response (Doc. 15); and

   •   Plaintiff’s Motion (Doc. 17) to Amend/Correct Complaint, and Defendants’ Responses

       (Docs. 19, 20).

For the reasons set forth below, Plaintiff’s Motion (Doc. 17) to Amend/Correct Complaint is

GRANTED; Defendant Menard’s Motion (Doc. 13) to Dismiss and Certify Manufacturer is

GRANTED as to Count 4 (negligence) and Count 6 (implied warranty) and DENIED as to Count

5 (strict liability); and Defendant Gino Development’s Motion (Doc. 14) to Dismiss for Failure

to State a Claim is GRANTED as to Count 1 (negligence) and Count 3 (implied warranty) and

DENIED as to Count 2 (strict liability).



                                                 1
                                           BACKGROUND

       Plaintiff initially filed this action against Defendants Gino Development, Inc. (“Gino”)

and Menard, Inc. (“Menards”) on February 13, 2019 in the Circuit Court of McLean County,

Illinois. Doc. 1-1; see also Coran v. Gino Development, Inc., No 2019-L-18 (McLean Cnty. Cir.

Ct. Feb. 3, 2019). On April 3, 2019, Defendants removed the action to the United States District

Court for the Central District of Illinois under 28 U.S.C. § 1441 based on the diverse citizenship

of the parties. Doc. 1; 28 U.S.C. § 1332. The original complaint asserted six causes of action

against Defendants. Count 1 alleged negligence against Gino; Count 2 alleged strict liability

against Gino; Count 3 alleged a breach of implied UCC warranty against Gino; Count 4 alleged

negligence against Menards; Count 5 alleged strict liability against Mendards; and Count 6

alleged a breach of implied UCC warranty against Menards. See generally Doc. 1-1. Following

removal to this District Court, the named Defendants entered their appearances, certified the

manufacturer of the allegedly defective product, and moved to dismiss Plaintiff’s complaint. See

Doc. 12 (affidavit certifying manufacturer); Docs. 13, 14 (motions to dismiss).

       In his original complaint, Plaintiff alleged that he purchased a “Tool Shop 10 pc. Hole

Saw Set” (hereinafter, the “hole saw”) from a Menards store in Normal, Illinois. Doc. 1-1, at 3. It

appears that Menards purchased the hole saw from Defendant Gino. Plaintiff further alleged in

his complaint that on February 13, 2017, he used the hole saw to drill a hole in a piece of wood

in a manner consistent with the written instructions and warnings on the package. Id. While

Plaintiff was operating the hole saw, his hand came into contact with the spinning blades of the

saw after the drill was disengaged, causing Plaintiff to sustain severe laceration injuries to his

hand. Id. at 4. Plaintiff asserted that a portion of the hole saw attached to the mandrel became

deformed during its use, causing the hole saw to continue to spin after the drill was disengaged.



                                                  2
       Plaintiff alleged that Gino was negligent for failing to provide a hole saw of sufficient

strength, durability, dimensions and material to prevent it from spinning after the drill was

disengaged and to prevent it from deforming during proper use, failing to perform Rockwell

hardness testing on the hole saw; distributing a hole saw of insufficient Rockwell hardness;

failing to warn of the risk of deformity of the hole saw; and failing to warn of the risk of the hole

saw spinning after the drill was disengaged. Id.

       Plaintiff also alleged that Gino was strictly liable for selling the hole saw in an

unreasonably dangerous condition because it failed to perform in the manner reasonably to be

expected in light of the hole saw’s nature and intended function, and because the dangers

outweighed the utilities of the saw. Id. at 5–6.

       With respect to the implied warranty claim, Plaintiff alleged that Gino impliedly

warrantied the hole saw was of merchantable quality under the Uniform Commercial Code, and

breached that implied warranty by selling a saw that was not of merchantable quality. Id. at 6–7.

Plaintiff brings materially similar claims against Menards. Id. at 8–13. Plaintiff did not name the

actual manufacturer of the hole saw in his original complaint.

       On April 22, 2019, Defendants filed Motions to Dismiss. Docs. 13, 14. In Defendant

Gino’s Motion to Dismiss, it argues that Plaintiff’s negligence claim (Count 1), strict liability

claim (Count 2), and breach of implied UCC warranty claim (Count 3) should be dismissed for

failure to state a claim and further argues that Plaintiff’s strict liability claim against Gino must

be dismissed under Federal Rule of Civil Procedure 12(c) and the Illinois Seller’s Exception, 735

ILCS 5/2–621(a)–(b). Doc. 14.

       In Defendant Menards’ Motion to Dismiss, Menards indicates that it has certified the

identity of the manufacturer of the hole saw as Hangzhou Uni-Hosen Electromechanical Tools



                                                   3
Co., Ltd. (“Hangzhou”), and similarly asks the Court to dismiss the strict liability claim against it

pursuant to the Illinois Seller’s Exception. Doc. 13. Defendant Menards did not move to dismiss

the remaining claims against it at the time it filed its Motion to Dismiss. But see Doc. 20, at 2

(Menards’ Response to Plaintiff’s Motion to Amend, seeking to join Defendant Gino’s Motion to

Dismiss as to all Counts).

       On May 6, 2019, while the Defendants’ Motions to Dismiss remained pending, Plaintiff

filed a Motion for Leave to File First Amended Complaint at Law and Add Additional

Defendant. Doc. 17. Therein, Plaintiff asks to amend his complaint to add Hangzhou as a

Defendant. Plaintiff attached his proposed Amended Complaint as an exhibit to his Motion. See

Doc. 17-4. In his Amended Complaint, Plaintiff realleges the negligence, strict liability, and

implied warranty claims against Defendants Gino and Menards, and asserts new negligence,

strict liability, and implied warranty claims (Counts 7, 8, and 9, respectively) against the

manufacturer, Hangzhou. Doc. 17-4, at 12–18.

       Both Gino and Menards filed Responses to Plaintiff’s Motion for Leave to File First

Amended Complaint at Law and Add Additional Defendant. Docs. 19, 20. Gino asserts in its

Response that the same arguments raised in its prior Motion to Dismiss apply equally to the

allegations in Plaintiff’s Amended Complaint, and thus “revives” its prior Motion. Doc. 19.

Menards similarly asserts in its Response that it “revives” its prior Motion to Dismiss because

the same arguments raised in its prior Motion to Dismiss apply equally to the allegations in

Plaintiff’s Amended Complaint. Further, Menards now asks to join Defendant Gino’s Motion to

Dismiss in full, asserting that the counts against each Defendant are identical, and “in the interest

of judicial economy, Menard[s] moves for dismissal for failure to state a cause of action.” Doc.

20, at 2. This Order follows.



                                                  4
                                         LEGAL STANDARD

       A motion to dismiss pursuant to Rule 12(b)(6) challenges whether a complaint

sufficiently states a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). The

Court accepts well-pleaded allegations in a complaint as true and draws all permissible

inferences in favor of the plaintiff. See Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639

(7th Cir. 2015). To survive a motion to dismiss, the complaint must describe the claim in

sufficient detail to put defendants on notice as to the nature of the claim and its bases, and it must

plausibly suggest that the plaintiff has a right to relief. Bell Atlantic Corporation v. Twombly, 550

U.S. 544, 555 (2007). A complaint need not allege specific facts, but it may not rest entirely on

conclusory statements or empty recitations of the elements of the cause of action. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The allegations “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

                                            DISCUSSION

   1. Plaintiff’s Motion for Leave to File First Amended Complaint at Law and Add

       Additional Defendant (Doc. 17)

       Plaintiff seeks leave to file an amended complaint adding new negligence, strict liability,

and implied warranty claims (Counts 7, 8, and 9, respectively) against the manufacturer,

Hangzhou. See Doc. 17-4, at 12–18. Rule 15 of the Federal Rules of Civil Procedure governs

amendment of pleadings. Plaintiff does not allege that he may amend his complaint as a matter of

right, see Fed. R. Civ. P. 15(a)(1), so his proposed amendments to the complaint require leave of

court. Fed. R. Civ. P. 15(a)(2). However, Rule 15 sets forth a liberal standard—“The Court

should freely give leave when justice so requires.” Id. Here, Plaintiff’s proposed Amended

Complaint seeks to add as a Defendant the manufacturer of the allegedly defective product based



                                                  5
on certification by Defendants Gino and Menards that Hangzhou is indeed the manufacturer of

the hole saw. Plaintiff’s proposed amendment is also timely, as it was filed just over a month

after this case was removed to federal court. Finally, Defendants Gino and Menards will suffer

no prejudice from the proposed amendment, as they have indicated that the arguments set forth

in their prior Motions to Dismiss apply equally to the claims in Plaintiff’s Amended Complaint.

Accordingly, the Court grants Plaintiff’s Motion (Doc. 17) for Leave to File First Amended

Complaint at Law and Add Additional Defendant. Plaintiff shall effect service upon Defendant

Hangzhou in accordance with the applicable federal rules. The Clerk is directed to file the exhibit

containing Plaintiff’s proposed Amended Complaint (Doc. 17-4) on the docket as a separate

document.

   2. Motions to Dismiss by Defendants Gino and Menards

       Next, the Court turns to the Motions to Dismiss filed by Gino and Menards. Docs. 13, 14.

The Court will first address the Defendants’ common contention that dismissal of the strict

liability counts is appropriate under Rule 12(c) of the Federal Rules of Civil Procedure and the

Illinois statute governing products liability actions, which the Court will hereinafter refer to as

the “Illinois Distributor Statute.” 735 ILCS 5/2-621.

            a. The Illinois Distributor Statute

       Plaintiff’s Amended Complaint includes claims of strict liability against Hangzhou, the

manufacturer of the hole saw, Gino, the distributor, and Menards, the retailer. In Illinois, 735

ILCS 5/2-621 governs the liability of non-manufactures in strict liability actions. “Although the

Distributor Statute falls within the Illinois Code of Civil Procedure, federal courts must apply the

rule because, under the test articulated by Hanna v. Plumer, its application implicates ‘the twin

aims of the Erie rule: discouragement of forum-shopping and avoidance of inequitable



                                                  6
administration of the laws.’ ” Whelchel v. Briggs & Stratton Corp., 850 F. Supp. 2d 926, 932

(S.D. Ill. 2012). The Illinois Distributor Statute provides, in relevant part:

       (a) In any product liability action based on any theory or doctrine commenced or
          maintained against a defendant or defendants other than the manufacturer, that
          party shall upon answering or otherwise pleading file an affidavit certifying the
          correct identity of the manufacturer of the product allegedly causing injury,
          death or damage. The commencement of a product liability action based on any
          theory or doctrine against such defendant or defendants shall toll the applicable
          statute of limitation and statute of repose relative to the defendant or defendants
          for purposes of asserting a strict liability in tort cause of action.

       (b) Once the plaintiff has filed a complaint against the manufacturer or
          manufacturers, and the manufacturer or manufacturers have or are required to
          have answered or otherwise pleaded, the court shall order the dismissal of a
          product liability action based on any theory or doctrine against the certifying
          defendant or defendants, provided the certifying defendant or defendants are not
          within the categories set forth in subsection (c) of this Section.…

           The plaintiff may at any time subsequent to the dismissal move to vacate the
           order of dismissal and reinstate the certifying defendant or defendants, provided
           plaintiff can show one or more of the following:

           (1) That the applicable period of statute of limitation or statute of repose bars the
              assertion of a cause of action against the manufacturer or manufacturers of
              the product allegedly causing the injury, death or damage; or
           (2) That the identity of the manufacturer given to the plaintiff by the certifying
              defendant or defendants was incorrect.…
           (3) That the manufacturer no longer exists, cannot be subject to the jurisdiction
              of the courts of this State, or, despite due diligence, the manufacturer is not
              amenable to service of process.…

       (c) A court shall not enter a dismissal order relative to any certifying defendant or
          defendants other than the manufacturer even though full compliance with
          subsection (a) of this Section has been made where the plaintiff can show one or
          more of the following:
          (1) That the defendant has exercised some significant control over the design or
             manufacture of the product, or has provided instructions or warnings to the
             manufacturer relative to the alleged defect in the product which caused the
             injury, death or damage; or
          (2) That the defendant had actual knowledge of the defect in the product which
             caused the injury, death or damage.…

       735 ILCS 5/2-621.



                                                   7
        “At common law, all entities in the distributive chain of an allegedly defective product,

including manufacturers, sellers, wholesalers, distributors, and lessors of the product, are strictly

liable in the products liability actions for injuries resulting from that product.” Brobbey v. Enter.

Leasing Co., 404 Ill. App. 3d 420, 428 (1st Dist. 2010). The Illinois Distributor Statute generally

provides for the dismissal of a non-manufacturer such as Gino or Menards after they certify the

identity of the manufacturer. See 735 ILCS 5/2-621(b). However, the certifying defendant’s

dismissal is subject to subsection (c), which prohibits a court from dismissing the non-

manufacturer defendant if the plaintiff can show that the defendant exercised significant control

over the design or manufacture of the product, provided warnings to the manufacturer about the

alleged defect, or had actual knowledge of the defect in the product. § 2-621(c).

        Here, both Gino and Menards have moved to dismiss the strict liability claims against

them, arguing that, since they have entered their appearances and certified the identity of the

manufacturer, and Plaintiff has subsequently filed an Amended Complaint alleging strict liability

claims against Hangzhou, they are entitled to dismissal of the strict liability claims against them

under the Illinois Distributor Statute. See, e.g., Doc. 19, at 2; Doc. 20, at 2. Resolution of this

issue turns on application of the Federal Rules of Civil Procedure to the plain language of the

statute. Under subsection (b) of the statute,

        Once the plaintiff has filed a complaint against the manufacturer or manufacturers,
        and the manufacturer or manufacturers have or are required to have answered or
        otherwise pleaded, the court shall order the dismissal of a product liability action
        based on any theory or doctrine against the certifying defendant or defendants.…

735 ILCS 5/2-621(b) (emphasis added). Thus, setting aside for the moment any exceptions to the

rule set forth in subsection (b), 1 Gino and Menards are entitled to dismissal of the strict liability



1
 See 735 ILCS 5/2-621(c) (setting forth various circumstances where the Court should not allow dismissal of claims
against a certifying defendant).

                                                        8
claims against them once Hangzhou “ha[s] or [is] required to have answered or otherwise

pleaded.” Id. And under Rule 12(a)(1)(A) of the Federal Rules of Civil Procedure, Hangzhou’s

duty to answer or otherwise plead to Plaintiff’s Amended Complaint is triggered by Plaintiff

serving Hangzhou or by Hangzhou waiving service. See Fed. R. Civ. P. 12(a)(1)(A)(i) (defendant

required to answer within 21 days after being served with summons and complaint) and (ii)

(foreign defendant required to answer within 90 days after request for waiver of service sent).

Thus, until Hangzhou has been served or waives service, dismissal of the strict liability claims

against Gino and Menards under the Illinois Distributor Statute is premature. If and when

Hangzhou is served, Defendants Gino and Menards may renew their request for dismissal of the

strict liability claims against them.

             b. Defendants’ Motions to Dismiss for Failure to State a Claim

        Defendants also move to dismiss Plaintiff’s Amended Complaint for failure to state a

claim under Federal Rule of Civil 12(b)(6). In their Motions, Defendants argue that Plaintiff fails

to state a claim with respect to the negligence, strict liability, and implied warranty claims. See

generally Docs. 13, 14. 2 The arguments raised by Gino and Menards in their Motions are

materially identical. Thus, for the sake of clarity, the Court will refer only to Gino’s Motion and

Plaintiff’s Response to Gino’s Motion in the following sections. See Docs. 14, 15.

                       i. Negligence

        In his Amended Complaint, Plaintiff alleges that Gino “was engaged in the business of

manufacturing, designing, distributing and selling various tool parts, and did manufacture,

design, distribute and sell certain tool parts that said Defendant labeled and/or branded as


2
  Defendant Menards did not file a Rule 12(b)(6) motion, but merely indicated in its Response (Doc. 20) to
Plaintiff’s Motion for Leave to File Amended Complaint that it sought to join in the entirety Gino’s Motion. At this
point, because the issues raised by Gino apply equally to Menards, the Court will analyze the arguments therein with
respect to both Defendants.

                                                         9
“TOOL SHOP 10 PC. HOLE SAW SET.” Doc. 17-4, at 1. Plaintiff makes this same allegation

against Menards and Hangzhou. Id. at 7, 13. While Rule 8 of the Federal Rules of Civil

Procedure generally allows for pleading in the alternative, here, Plaintiff’s assertion that Gino,

Menards, and Hangzhou each manufactured, designed, distributed, and sold the hole saw

amounts to “alternative pleading with a vengeance.” See Wilson v. City of Chicago, 120 F.3d 681,

687 (7th Cir. 1997). This is especially so given that at the time Plaintiff moved to file his

Amended Complaint, Gino had affirmed that it was the distributor of the hole saw (Doc. 14-1)

and Menards had certified that it was the seller of the hole saw and that the hole saw was

manufactured by Hangzhou (Doc. 12). Thus, where Plaintiff fails to tie specific allegations to

specific Defendants, the Court will construe Plaintiff’s blanket allegation against each Defendant

only to the extent that the allegation is consistent with the pleadings (Hangzhou manufactured,

Gino distributed, Menards sold, etc.).

       Moving forward, Plaintiff alleges that Gino “had a duty to … distribute and sell tool

parts, including [the hole saw], that were safe and would not cause harm to foreseeable users,

including the Plaintiff” and to “provide instructions and warnings concerning the proper use of

the tool parts it … distributed and sold, including [the hole saw] … and to provide adequate

warnings of the dangers associated with using said tool parts.” Doc. 17-4, at 2. Gino sold,

supplied, and delivered the hole saw to Menards. Plaintiff purchased the hole saw from Menards

and “used it in a manner consistent with any written instructions and warnings provided on or

inside the package the saw was sold in.” When Plaintiff used the saw on February 13, 2017, “the

portion of the hole saw attached to the mandrel became deformed, thereby causing the hole saw

to continue to spin after the drill … was disengaged.” Id. at 2–3. Plaintiff’s hand came into

contact with the spinning hole saw after the drill was disengaged, causing Plaintiff to sustain



                                                 10
severe laceration injuries to his hand. Plaintiff alleges that Gino was negligent in the following

ways:

           a. Failed to provide a hole saw of sufficient strength, durability, dimensions
              and material to prevent it from spinning after the drill used with the hole
              saw was disengaged;
           b. Failed to provide a hole saw of sufficient strength, durability, dimensions
              and material to prevent it from deforming during proper use;
           c. Failed to properly perform Rockwell hardness testing on the hole saw and
              materials used to manufacture said hole saw;
           d. Manufactured, sold, distributed and delivered a hole saw of insufficient
              Rockwell hardness to prevent it from deforming during proper use;
           e. Failed to warn of the risk of deformity of the hole saw and the danger posed
              thereby;
           f. Failed to warn of the risk of the hole saw spinning after the drill was
              disengaged, and the danger posed thereby; and
           g. Was otherwise negligent.

Doc. 17-4, at 3. Finally, Plaintiff alleges that his injury was the direct and proximate result of the

negligent acts alleged above. Id.

        Gino asserts that Plaintiff fails to adequately allege a negligence claim against it. Doc. 14,

at 10. Specifically, Gino argues that its alleged failures to provide instructions and warnings are

insufficient to state a negligence claim against Gino because Gino “did not owe any duty

concerning open and obvious dangers.” Id. Gino acknowledges that, under Illinois law, a seller

must warn the buyer of a product’s dangerous propensities and any risk of harm known to the

seller based on those propensities. Id. at 11 (citing Bates v. Richland Sales Corp., 346 Ill. App. 3d

223, 233 (4th Dist. 2004)). However, Gino asserts that the duty to warn arises only where there is

knowledge, actual or constructive, and the defendant knew or should have known that harm

might or could occur if no warning is given. Id. (citing Oberg v. Adcance Transformer Co., 210

Ill. App. 3d 246, 249 (1st Dist. 1991)). Gino argues that Plaintiff’s Amended Complaint is devoid

of any allegation that Gino knew or should have known that the hole saw was dangerous in a

manner that could cause the injuries alleged by Plaintiff.

                                                  11
        In Plaintiff’s Response to Gino’s Motion to Dismiss, he argues in summary fashion that

he sufficiently alleged a negligence claim against Gino because he alleges “(a) how Mr. Coran

was injured by the product, (b) how the product malfunctioned, (c) what could have been done to

prevent the product from malfunctioning, and (d) that Gino failed to warn of the dangerous

condition of the product.” Doc. 15, at 3. Plaintiff then asserts that additional facts will be

developed during discovery and concludes that he “is not required to prove his case at the

pleadings stage, however, but is instead just required to plead sufficient facts to make out a cause

of action.” Id.

        “To establish a cause of action for negligence, a plaintiff must show the following

elements: the existence of a legal duty owed by the defendant to the plaintiff; breach of that duty;

a resulting compensable injury to the plaintiff; and that the breach was the proximate cause of the

injury.” Brobbey v. Enter. Leasing Co. of Chicago, 404 Ill. App. 3d 420, 430 (1st Dist. 2010).

However, “[u]nlike strict liability, under a theory of negligence it is not sufficient to show that

the product is defective or not reasonably safe; the plaintiff must also show that the defendant

breached a duty owed to plaintiff.” Id. (citing Cornstubble v. Ford Motor Co., 178 Ill. App. 3d

20, 24 (5th Dist. 1988)). Thus, “not only must plaintiff prove that the product was not reasonably

safe, but also that the defendant knew, or in the exercise of ordinary care should have known, of

that unsafe condition.” Id. (citing Cornstubble, 178 Ill. App. 3d at 24). In other words, “[t]he key

distinction between a negligence and strict liability claim is the concept of fault, as a defendant’s

fault, in addition to the condition of the product, is at issue in a negligence claim.” Smith v.

Phoenix Seating Sys., LLC, 894 F. Supp. 2d 1088, 1098 (S.D. Ill. 2012).

        Here, Plaintiff fails to allege in his Amended Complaint that Gino knew or should have

known of any alleged unsafe condition relating to the hole saw. Brobbey, 404 Ill. App. 3d at 430



                                                  12
(“[N]ot only must plaintiff prove that the product was not reasonably safe, but also that the

defendant knew, or in the exercise of ordinary care should have known, of that unsafe

condition.”). In fact, the only reference to “knowledge” in Plaintiff’s Amended Complaint comes

in the (unnecessary) attestation as to damages at the end of the document. Doc. 17-4, at 19.

Because Plaintiff does not allege an essential element of a negligence claim—that Gino knew or

should have known of any alleged unsafe condition relating to the hole saw—his negligence

claim against Gino must be dismissed. Similarly, because the same analysis would apply equally

to Plaintiff’s negligence claim against Menards, the Court will also dismiss Plaintiff’s negligence

claim against Menards. 3

                      ii. Strict Liability

        In his Amended Complaint, Plaintiff states that Gino (and Menards) are strictly liable

based on the following allegations:

        That on and before February 13, 2017, the "TOOL SHOP 10 PC. HOLE SAW
        SET", as manufactured, designed, distributed and sold, was in an unreasonably
        dangerous condition in that it could not be used with safety, and specifically that
        the Defendant, GINO DEVELOPMENT, INC., individually and by and through its
        agents, acted or failed to act in one or more of the following ways:

                      a. Failed to provide a hole saw of sufficient strength, durability,
                         dimensions and material to prevent it from spinning after the drill
                         used with the hole saw was disengaged;
                      b. Failed to provide a hole saw of sufficient strength, durability,
                         dimensions and material to prevent it from deforming during proper
                         use;
                      c. Failed to properly perform Rockwell hardness testing on the hole
                         saw and materials used to manufacture said hole saw;
                      d. Manufactured, sold, distributed and delivered a hole saw of
                         insufficient Rockwell hardness to prevent it from deforming during
                         proper use;
                      e. Failed to warn of the risk of deformity of the hole saw and the danger
                         posed thereby;


3
 Because it appears that the deficient pleading could be cured by amendment, the Court will allow Plaintiff another
opportunity to amend his complaint within 21 days of this Order, if he has a good faith basis for doing so.

                                                        13
                     f. Failed to warn of the risk of the hole saw spinning after the drill was
                        disengaged, and the danger posed thereby; and
                     g. Was otherwise negligent.

         That one or more of the aforementioned defects existed when the "TOOL SHOP
        10 PC. HOLE SAW SET" left this defendant’s control, making the "TOOL SHOP
        10 PC. HOLE SAW SET" unreasonably dangerous because it failed to perform in
        the manner reasonably to be expected in light of the "TOOL SHOP 10 PC. HOLE
        SAW SET"’s nature and intended function and/or because the dangers outweighed
        the utilities of said item.

        That as a direct and proximate result of the aforesaid unreasonably dangerous
        condition of the "TOOL SHOP 10 PC. HOLE SAW SET", Plaintiff, MICHAEL W.
        CORAN, sustained injuries to his hand when he used the "TOOL SHOP 10 PC.
        HOLE SAW SET".

Doc. 17-4, at 4–5.

        Defendants argue that Plaintiff’s strict liability claims against them should be dismissed

for failure to state a claim. Doc. 14, at 6–10. Specifically, Gino argues that Plaintiff’s strict

liability claim “amounts to nothing more than conclusory allegations” and Gino had no duty to

warn Plaintiff of what Gino characterizes as an open and obvious danger of injury that would

result from a bare hand touching a moving saw. Doc. 14, at 8–9. Gino further argues that

Plaintiff’s allegation that Gino failed to perform Rockwell hardness testing on the saw is

insufficient to hold Gino strictly liable because Plaintiff “provides no facts as to what type of

testing would have prevented Plaintiff’s injuries or what hardness was necessary to prevent his

injuries.” Id. at 9. Additionally, Plaintiff’s assertion that Gino failed to warn Plaintiff of the risk

of deformity is insufficient, in Gino’s view, to state a strict liability claim because the allegation

“fails to provide any factual detail as to what warnings or instructions were provided and/or how

the warnings and/or instructions were inadequate.” Id. Finally, Gino claims that Plaintiff’s

allegation that the saw was of “insufficient hardness” fails because Plaintiff does not assert what




                                                   14
hardness was necessary. Id. at 10. Plaintiff did not respond to this portion of Gino’s Motion to

Dismiss. See generally Doc. 15.

       “Under Illinois law, it is well-settled that recovery in a strict product liability action

requires a plaintiff plead and prove that ‘the injury complained of resulted from a condition of

the product, that the condition was unreasonably dangerous, and that it existed at the time the

product left the manufacturer’s control.’ ” Smith v. Phoenix Seating Sys., LLC, 894 F. Supp. 2d

1088, 1093 (S.D. Ill. 2012) (quoting Mikolajczyk v. Ford Motor Co., 231 Ill.2d 516 (2008)). A

plaintiff may prove that a product is unreasonably dangerous by showing “a physical defect, a

design defect, or a failure of the manufacturer to warn of the danger or to instruct on the proper

use of the product.” Id. Under Illinois law, “all persons in the distributive chain are liable for

injuries resulting from a defective product, including suppliers, distributors, wholesalers[,] and

retailers.” Id. (citing Hammond v. North Am. Asbestos Corp., 97 Ill.2d 195 (1983)).

       Here, Plaintiff alleges that the hole saw was defectively designed or manufactured

because the portion of the hole saw attached to the mandrel became deformed during normal use,

causing the saw to continue to spin after the drill was disengaged. He has thus sufficiently

alleged the first element of a strict product liability claim—that the injury complained of resulted

from a condition of the product. Smith, 894 F. Supp. 2d at 1093. Likewise, Plaintiff has alleged

that the product “was in an unreasonably dangerous condition in that it could not be used with

safety …” because Defendants “[f]ailed to provide a hole saw of sufficient strength, durability,

dimensions and material to prevent it from spinning after the drill used with the hole saw was

disengaged; [f]ailed to provide a hole saw of sufficient strength, durability, dimensions and

material to prevent it from deforming during proper use; [f]ailed to properly perform Rockwell

hardness testing on the hole saw and materials used to manufacture said hole saw; … sold,



                                                  15
distributed and delivered a hole saw of insufficient Rockwell hardness to prevent it from

deforming during proper use; [f]ailed to warn of the risk of deformity of the hole saw and the

danger posed thereby; [f]ailed to warn of the risk of the hole saw spinning after the drill was

disengaged, and the danger posed thereby; and [w]as otherwise negligent. The Court believes the

above allegations are sufficient to allege a strict products liability claim against Defendants and

to provide Defendants sufficient notice as to how the hole saw’s condition is alleged to be

unreasonably dangerous. Smith, 894 F. Supp. 2d at 1093. Accordingly, the Court denies

Defendants’ Motions to Dismiss with respect to the strict products liability claims.

                  iii. Implied Warranty

       Plaintiff alleges in his Amended Complaint that Defendants breached an implied warranty

under the Uniform Commercial Code. Doc. 17-4, at 6–7, 11–12. Specifically, Plaintiff alleges

Gino (and Menards) impliedly warrantied that the hole saw was of merchantable quality under

the UCC, and breached the implied warranty because the saw was not of merchantable quality.

Id.

       Gino argues that the above allegations are insufficient to establish an implied UCC

warranty claim because Plaintiff fails to allege how the hole saw was not of merchantable

quality. Doc. 14, at 12. Gino cites an Illinois statute codifying the provisions of the UCC relating

to implied warranties of merchantability, which provides, in relevant part:

       (2) Goods to be merchantable must be at least such as
              a. pass without objection in the trade under the contract description; and
              b. in the case of fungible goods, are of fair average quality within the
                  description; and
              c. are fit for the ordinary purposes for which such goods are used; and
              d. run, within the variations permitted by the agreement, of even kind,
                  quality and quantity within each unit and among all units involved; and
              e. are adequately contained, packaged, and labeled as the agreement may
                  require; and



                                                 16
               f. conform to the promises or affirmations of fact made on the container
                  or label if any.

810 ILCS 5/2-314. Plaintiff failed to address Gino’s argument in its Response. See generally

Doc. 15.

       To state a claim under Illinois law for breach of an implied warranty of merchantability,

“a plaintiff must allege that ‘(1) the defendant sold goods that were not merchantable at the time

of sale; (2) the plaintiff suffered damages as a result of the defective goods; and (3) the plaintiff

gave the defendant notice of the defect.’ ” See, e.g., CHS Acquisition Corp. v. Watson Coatings,

Inc., No. 17-CV-4993, 2018 WL 3970137, at *7 (N.D. Ill. Aug. 20, 2018) (quoting Baldwin v.

Star Sci., Inc., 78 F. Supp. 3d 724, 741 (N.D. Ill. 2015)). In order for goods to be merchantable,

they must be, inter alia, fit for the ordinary purposes for which they are used. 810 ILCS 5/2-314;

Baldwin, 78 F. Supp. 3d at 741.

        Here, Plaintiff alleges in conclusory fashion the first element of a claim for breach of an

implied warranty of merchantability; i.e., that Defendants sold goods that were not merchantable

at the time of sale. Conclusory allegations that merely recite the elements of a cause of action are

insufficient. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“[A] plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.”). Given the nature of

Plaintiff’s other claims and the allegations of defective design and manufacture, it is likely that

Plaintiff could amend his breach of implied warranty claim to add additional factual allegations

that would suffice to establish, for the purposes of a motion to dismiss, that the hole saw was not

of merchantable quality or fit for the ordinary purposes for which it is used. However, as

currently alleged, Plaintiff’s conclusory statement that the saw was not merchantable, without

more, is insufficient.

                                                  17
       Second, Plaintiff must allege he suffered damages as a result of the defective goods.

Baldwin, 78 F. Supp. 3d at 741. He has, and Defendants do not appear to argue otherwise.

Finally, Plaintiff must allege that he gave Defendants notice of the defect. Id. Plaintiff fails to

make such an allegation in his Amended Complaint, but Defendants do not argue a lack of notice

as a basis for their Motions to Dismiss, and none of the parties provided the Court with any

argument or citation to authority on this point. The Court will dismiss the implied warranty

claims against Defendants because Plaintiff has failed to adequately plead the first and third

elements of these claims. However, because it appears that the deficient pleading could be cured

by amendment, the Court will allow Plaintiff another opportunity to amend his complaint within

21 days of this Order, if he has a good faith basis for doing so. Should Defendants elect to file

another motion to dismiss, Plaintiff is cautioned that a failure to respond to the alleged

deficiencies will result in dismissal. See Alioto v. Town of Lisbon, 651 F.3d 715, 718, 721 (7th

Cir. 2011) (“[A] litigant effectively abandons the litigation by not responding to alleged

deficiencies in a motion to dismiss.”).




                                                  18
                                    CONCLUSION

For the reasons set forth above,

•   Plaintiff’s Motion (Doc. 17) to Amend/Correct Complaint is GRANTED. The Clerk

    is DIRECTED to docket Plaintiff’s Amended Complaint (Doc. 17-4) as a new,

    separate docket entry. Plaintiff shall effect service upon Defendant Hangzhou in

    accordance with the applicable federal rules.

•   Defendant Menard’s Motion (Doc. 13) to Dismiss and Certify Manufacturer is

    GRANTED as to Count 4 (negligence) and Count 6 (implied warranty) and DENIED

    as to Count 5 (strict liability).

•   Defendant Gino Development’s Motion (Doc. 14) to Dismiss for Failure to State a

    Claim is GRANTED as to Count 1 (negligence) and Count 3 (implied warranty) and

    DENIED as to Count 2 (strict liability).

•   Plaintiff may, if he has a good faith basis for doing so, file an amended complaint

    curing the deficiencies in the negligence and implied warranty claims within 21 days

    of this Order.



        Signed on this 30th day of July, 2019.

                                        s/ James E. Shadid
                                        James E. Shadid
                                        United States District Judge




                                          19
